Citation Nr: 0023414
Decision Date: 07/21/00	Archive Date: 09/08/00

DOCKET NO.  99-05 525	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for rheumatic heart disease.

2.  Entitlement to an increased rating for sarcoidosis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


 INTRODUCTION

The veteran served on active duty from June 1980 to August 1982.

This case comes to the Board of Veterans Appeals (Board) on appeal from a January 1998 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA), Regional Office (RO), which denied entitlement to service connection for rheumatoid heart disease and an increased rating for sarcoidosis.  The veteran filed a timely notice of disagreement and, following additional evidentiary development, was issued a statement of the case in March 1999.  The RO received his substantive appeal later that month.

In May 1999, the veteran withdrew his request for a personal hearing before a Member of the Board.

The issue of an increased rating for the sarcoidosis disability will be addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  Medical records in the file document a childhood history of rheumatic fever and a subsequent history of mitral stenosis secondary to rheumatic fever.  VA medical records reflect that the veteran had mitral stenosis in February 1983, and an August 1997 VA examination report reflects a diagnosis of history of rheumatic fever with rheumatic heart disease, mitral stenosis; status post mitral valve replacement in March 1997.

2.  The veterans claim of service connection for residuals of rheumatic fever is plausible, but additional development is indicated, to include obtaining a complete set of his service medical records.


 CONCLUSION OF LAW

The claim of entitlement to service connection for rheumatic heart disease is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, under 38 U.S.C. § 5107(a), the VA has a duty to assist only those claimants who have established well grounded (i.e., plausible) claims.  The U. S. Court of Appeals for Veterans Claims (the Court) has held that VA cannot assist a claimant in developing a claim which is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc consideration by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a medical diagnosis of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the determinative issue involves medical causation or etiology, or a medical diagnosis, competent medical evidence to the effect that the claim is plausible or possible is required.  Epps, 126 F.3d at 1468.  Further, in determining whether a claim is well-grounded, the supporting evidence is presumed to be true and is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Once a claimant has submitted evidence sufficient to justify a belief by a fair and impartial individual that a claim is well-grounded, the claimants initial burden has been met, and VA is obligated under 38 U.S.C. § 5107(a) to assist the claimant in developing the facts pertinent to the claim.  Accordingly, the threshold question that must be resolved in this appeal is whether the appellant has presented evidence that the claim is well grounded; that is, that the claim is plausible.  In regard to establishing a well-grounded claim, the second and third Epps and Caluza elements (incurrence and nexus evidence) can also be satisfied under 38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition was noted during service or during an applicable presumption period; (2) evidence showing postservice continuity of symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  Moreover, a condition noted during service does not require any type of special or written documentation, such as being recorded in an examination report, either contemporaneous to service or otherwise, for purposes of showing that the condition was observed during service or during the presumption period.  Id. at 496-97.  However, medical evidence of noting is required to demonstrate a relationship between the present disability and the demonstrated continuity of symptomatology unless such a relationship is one as to which a lay persons observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be established under section 3.303(b) by (1) evidence of the existence of a chronic disease in service or of a disease, eligible for presumptive service connection pursuant to statute or regulation, during the applicable presumption period; and (2) present disability from it.  Savage, 10 Vet. App. at 495.  Either evidence contemporaneous with service or the presumption period or evidence that is post service or post presumption period may suffice.  Id.

In the instant case, a complete set of the veterans service medical records has not been associated with the claims folder.  Notwithstanding, the veteran has submitted various statements, as well as reported on various VA physical examination and hospital admissions, that he was told that he had rheumatic fever when he was a child.  These statement must be accepted as true and are not subject to weighing for purposes of a well groundedness determination.  See King, supra.

Medical records in the file document a childhood history of rheumatic fever and a subsequent history of mitral stenosis secondary to rheumatic fever, as noted on a VA outpatient report dated in September 1984.  Additional VA medical records reflect that the veteran had mitral stenosis in February 1983.  Moreover, an August 1997 VA examination report reflects a diagnosis of history of rheumatic fever with rheumatic heart disease, mitral stenosis; status post mitral valve replacement in March 1997.  In view of these records, the Board finds that the veteran has presented a plausible claim of service connection for rheumatic heart disease based on a pre-existing service history of rheumatic fever - he clearly has a current disability of the heart, diagnosed as history of rheumatic fever with rheumatic heart disease, and there is medical evidence suggesting that his history of rheumatic fever in his childhood and subsequent mitral stenosis are related.  The other element of a well-grounded claim - in-service incurrence or aggravation - is established via the veterans contentions, express and implied, that his current rheumatic heart disease was incurred or aggravated in service.  Further development is clearly indicated, however, in light of the fact that a complete set of the veterans service medical records have yet to be obtained and reviewed in connection with this claim.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).


ORDER

The claim of entitlement to service connection for rheumatic heart disease is well grounded, and to this extent only, the appeal is granted.


REMAND

i.  Service Connection

Because the claim of entitlement to service connection for rheumatic heart disease is well grounded, VA has a duty to assist the appellant in developing facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).
As noted above, a complete set of the veterans service medical records have not been associated with his claims folder.  Prior to rendering a final decision with regard to service connection, VA has a responsibility to obtain all service records.  Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  This responsibility is heightened when the putative records are in the control of a governmental agency and where, as here, the reliability and relevance of the records are dependent upon their source.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  "The only way to adjudicate a veteran's claim properly and fairly is to obtain all pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Simington v. Brown, 9 Vet. App. 334, 335 (1996) (per curiam order); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that additional assistance is still necessary in this case.

The Court has ruled that the fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully-informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Since the pathology of the veterans heart disease is still in doubt, the Board finds that a VA cardiology examination of the veteran would be beneficial.

ii.  Increased Rating

The veterans claim of entitlement to a disability rating in excess of 10 percent for sarcoidosis is well grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a claim which is plausible.  Generally, a claim for an increased evaluation is considered to be well grounded.  A claim that a condition has become more severe is well grounded where the condition was previously service-connected and rated, and the claimant subsequently asserts that a higher rating is justified due to an increase in severity since the original rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

A review of the service medical records currently associated with the claims folder shows that although the veteran gave a history of asthma and was apparently hospitalized for pneumonia in April 1982, his pulmonary and liver impairments have long been considered to be part and parcel of his underlying sarcoidosis.  Indeed, a the Physical Evaluation Board deemed the veteran to be unfit for service on account of sarcoidosis complicated by moderate ophthalmologic, pulmonic and hepatic involvement.  He was discharged from service in August 1982.

VA treatment records developed since separation, to include various pulmonary function tests, have consistently shown the presence of a obstructive lung defect.  Although the August 1997 VA general medical examiner was unable to find any clinical evidence of active sarcoidosis, and found the disability to be in remission, the Board observes that pulmonary function testing at that time demonstrated the presence of a moderate obstructive lung defect.  The Court has stated that the Board may only consider independent medical evidence to support its findings.  If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board may seek an advisory opinion, order a medical examination or cite recognized treatise in its decisions that clearly support its ultimate conclusions.  This procedure ensures that all medical evidence contrary to the veterans claim will be known.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of the continued presence of an obstructive lung defect, after remission of sarcoidosis, the Board finds that more extensive respiratory examination of the veteran should be scheduled.

Thus, to ensure that VA has met its duty to assist the veteran in developing all facts pertinent to his claims, the case is REMANDED to the RO for the following development:

1.  The veteran should be requested to provide a detailed statement as to his pre-service treatment and/or hospitalization for rheumatic fever.  The RO should proceed with all reasonable follow-up referrals that may be indicated.  All attempts to obtain records which are ultimately unsuccessful should be documented in the claims folder.

2.  The veteran should also be requested to identify all sources of recent treatment received for heart disease, sarcoidosis and/or pulmonary dysfunction, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source he identifies.  Copies of the medical records from all sources he identifies, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.

3.  The RO should contact the National Personnel Records Center for the purposes of obtaining a complete set of the veterans service medical records for his period of active service (June 1980 to August 1982).  These records should include his enlistment and separation examination reports, as well as any additional inpatient, clinical, hospital or laboratory reports obtained by the service department while he was on active service, to include, in this case, hospital reports from the Riley Memorial Hospital in Meridian, Mississippi, corresponding to an April 1982 hospital stay at that facility while he was on active duty.  The RO should proceed with all reasonable follow-up referrals that may be indicated by this inquiry.  All records received in response to this request, including documentation of any negative results of search inquiries, should be associated with the claims folder.

4.  The RO should then schedule the veteran for a VA cardiology examination in order to determine the etiology of his heart disease.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.  The examiner should also provide an opinion, based on a review of the evidence in the case file, as to whether it is as least as likely as not that the veteran's current heart disorder had its onset in or was aggravated by military service.  A complete rationale for any opinions expressed, positive or negative, must be provided.

5.  The RO should also schedule the veteran for a VA respiratory examination in order to determine the current extent of his service-connected sarcoidosis and the etiology of his obstructive lung disorder.  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.  The examination should include pulmonary function tests and any other tests or studies deemed necessary by the examiner for an accurate assessment.  To the extent that an active sarcoidosis is not shown, the examiner is requested to whether it is as least as likely as not that the veteran's obstructive lung disorder was incurred in service or is secondary to a disease of service inception, to include sarcoidosis.  A complete rationale for any opinions expressed, positive or negative, must be provided.

6.  Following completion of the above actions, the RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  The RO should then readjudicate the veterans claim of service connection for rheumatic heart disease on the merits in light of the Boards ruling that the claim is well grounded.  The RO also readjudicate the increased rating claim with consideration of all the evidence of record.   If either of these determinations remain unfavorable to the appellant in any way, he and his representation should be furnished a supplemental statement of the case in accordance with 38 U.S.C.A. § 7105 (West 1991), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  This document should include detailed reasons and bases for the decisions reached.  Thereafter, the veteran and his representative should be afforded the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans Appeals





  
